Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1-7, 9-15, 21-24, 26 are allowed.
Reasons for allowance: 
The art does not teach, anticipate, or render obvious all the limitations of the independent claims or their dependents. Specifically, it does not teach a carbon film formed on a CNT film with 2 electrodes positioned as claimed inside a chamber with a negative voltage.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL H MILLER/Primary Examiner, Art Unit 1783